Per Curiam,
This is an appeal from an order staying proceedings in the *104action (ejectment) until after a final decree should be entered in a suit in equity instituted by the plaintiff against the defendant and pending in the same court at the time of the commencement of this action. At the time the motion for this order was made and the rule to show cause was granted the equity suit had been tried before a judge called in from an adjoining district and was awaiting his decision and decree. Before the rule to show cause was made absolute the court had entered a decree dismissing the bill, from which the plaintiff had appealed to the Supreme Court.* As this decree has now been affirmed by the Supreme Court, and the stay of proceedings has been removed by the happening of the event referred to in the order, the question sought to be raised by the present appeal is an abstract one, and needs no extended discussion. The rules for bringing on causes for trial must be influenced by a sound legal discretion applicable to the peculiar circumstances of every case ; by exercising which, care will be taken by the courts that no injustice he done, either by precipitate trials or wanton delays. Ordinarily the trial of a cause will not be postponed because of the pendency of another suit unless it is pleadable in abatement; but no unbending rule can be laid down upon the subject. The peculiar circumstances of the case may be such as to justify the court in the exercise of its discretionary powers in postponing the trial for a short time, and unless there has been a plain abuse of discretion, the appellate court will not review its action. Granting that the defendant was not entitled to a stay of proceedings or to a postponement of the trial as a matter of strict right, yet in view of all the circumstances we are not prepared to say that there was any abuse of discretion.
The appeal is dismissed at the costs of the appellant and the record is remitted with a procedendo.

 See 188 Pa. 484.